Citation Nr: 0105312	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  93-09 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a bilateral knee 
disability, secondary to pulmonary sarcoidosis.

3.  Entitlement to service connection for a bilateral ankle 
disability, as secondary to pulmonary sarcoidosis.

4.  Entitlement to service connection for a bilateral 
shoulder disability as secondary to pulmonary sarcoidosis.

5.  Entitlement to service connection for body cramps as 
secondary to pulmonary sarcoidosis.

6.  Entitlement to service connection for a sore throat and a 
chronic cough, as secondary to pulmonary sarcoidosis.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

8.  The propriety of the initial noncompensable rating for 
sarcoid skin lesions.  

9.  The propriety of the initial noncompensable rating for 
dry eye and conjunctivitis.  

10.  Entitlement to service connection for a cardiovascular 
disability.  

11.  Entitlement to service connection for ulcers as 
secondary to pulmonary sarcoidosis.  

12.  Entitlement to service connection for a liver disability 
as secondary to pulmonary sarcoidosis.  

13.  Entitlement to service connection for a spleen 
disability as secondary to pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1952 to 
November 1953 and from October 1957 to May 1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to an increased rating for sarcoidosis 
from 30 percent disabling and denied entitlement to an 
increased (compensable) rating for hearing loss.  The appeal 
also arises from a January 1994 rating decision which denied 
entitlement to service connection for a skin disability on a 
direct basis and denied entitlement to a TDIU.  The January 
1994 rating decision also denied entitlement to service 
connection for arthritis in both legs, to include the knees 
and ankles, arm problems, bursitis, body cramps, an eye 
condition, and a sore throat and cough, all as secondary to 
the veteran's service-connected sarcoidosis.

On a form dated February 2000, the veteran indicated that the 
hearing issue was satisfactorily resolved.  Accordingly, the 
issue of an increased (compensable) rating for bilateral 
hearing loss is no longer in appellate status.  

In its June 1999 remand, the Board referred the issues of 
service connection for tinnitus, a cardiovascular disability, 
and ulcer, liver, and spleen disabilities as secondary to the 
veteran's service-connected pulmonary sarcoidosis.  

By rating decision dated January 2000, the RO denied service 
connection for ulcer, liver and spleen disabilities as 
secondary to pulmonary sarcoidosis, and a heart disability.  
The RO also granted service connection for dry eye and 
conjunctivitis, as well as for sarcoid skin lesions and 
assigned noncompensable ratings for both disabilities.  The 
RO also granted service connection for tinnitus and assigned 
a 10 percent rating.  The veteran disagreed with the 4 
denials of service connection, as well as with the initial 
noncompensable ratings assigned for dry eye and 
conjunctivitis and sarcoid skin lesions.  The RO thereafter 
issued a statement of the case regarding these 6 issues.  As 
the veteran subsequently submitted a substantive appeal 
regarding these 6 issues, it is determined that they also are 
in appellate status.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the issues challenging the propriety of the initial 
noncompensable ratings for sarcoid skin lesions, and dry eye 
and conjunctivitis, as well as the issues of entitlement to 
service connection for a cardiovascular disability, and 
ulcer, liver, and spleen disabilities as secondary to 
pulmonary sarcoidosis, the veteran asserted in his July 2000 
substantive appeal that he wished to have a personal hearing 
before a traveling member of the Board.  As he has not yet 
been afforded a hearing regarding these issues, his claims 
must be remanded for such a hearing.  

Regarding the veteran's claim for a TDIU, it is true that the 
veteran has already had a hearing before a traveling member 
of the board regarding this issue.  However, in light of the 
need for further development regarding the veteran's claims 
challenging the propriety of the initial noncompensable 
ratings for sarcoid skin lesions, and dry eye and 
conjunctivitis, as well as the issues of entitlement to 
service connection for a cardiovascular disability, and 
ulcer, liver, and spleen disabilities as secondary to 
pulmonary sarcoidosis, consideration for whether the veteran 
is entitled to a TDIU under 38 C.F.R. § 4.16 is deferred 
until these issues are decided.  

Regarding the veteran's claim for an increased rating for 
sarcoidosis, the veteran was originally evaluated under 
Diagnostic Code 6802 of 38 C.F.R. § 4.97 (1992) for 
"unspecified pneumoconiosis."  However, during the course 
of this appeal, new criteria addressing respiratory disorders 
were adopted, which became effective on October 7, 1996.  
Specifically, Diagnostic Code 6802 was repealed and a new 
Diagnostic Code specifically addressing sarcoidosis was 
adopted.  The new relevant diagnostic code for sarcoidosis is 
6846.  

Diagnostic Code 6846 for sarcoidosis has specific rating 
criteria, but also instructs that the active disease or 
residuals can be rated as chronic bronchitis under Diagnostic 
Code 6600 and extra-pulmonary involvement under the specific 
body system involved.  For bronchitis under Diagnostic Code 
6600, the criteria for a 60 percent rating specifically list 
the predicted value of the Forced Expiratory Volume in one 
second, the predicted value of the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity, the predicted 
value of the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method, and the maximum oxygen 
consumption in ml/kg/min (with cardiorespiratory limit).  

When the veteran's claim for an increased rating for 
sarcoidosis was remanded in June 1999, it was remanded for a 
VA examination so that pulmonary testing could be 
accomplished.  In particular, the predicted value of the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method was requested.  Such testing was not 
done.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, under Stegall v. West, the veteran's claim for an 
increased rating for sarcoidosis must be remanded for 
pulmonary testing, and in particular so that the predicted 
value of the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method can be provided.

In the January 2000 supplemental statement of the case, the 
veteran's claims for service connection for disabilities of 
the knees, ankles, shoulders, body cramps, a sore throat, and 
a chronic cough were all denied as not well-grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
regarding the issues of service connection for disabilities 
of the knees, ankles, shoulders, body cramps, a sore throat, 
and a chronic cough to assure compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

When the veteran undergoes his VA examination for 
sarcoidosis, the examiner should also address whether the 
veteran has knee, ankle, and shoulder disorders, as well as 
body cramps, a sore throat, and a chronic cough, and whether 
those disorders are related to the veteran's sarcoidosis.  

Hence, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records, both VA and non-
VA, regarding the veteran's sarcoidosis, 
his knees, ankles, shoulders, body 
cramps, a sore throat and cough, skin, 
eyes, heart, ulcer, liver, and spleen 
that have not already been associated 
with the claims folder.

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
sarcoidosis.  All indicated testing in 
this regard should be accomplished, 
including pulmonary testing.  If it is 
necessary for the veteran to be examined 
by different specialists in order to 
answer the following questions, the RO 
should arrange for those separate 
examinations.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should answer 
the following questions:

a.  Describe all symptomatology and 
manifestations of the veteran's 
sarcoidosis.

b.  Does the veteran have pulmonary 
involvement with persistent symptoms 
requiring chronic low dose 
(maintenance) or intermittent 
corticosteroids?

c.  Does the veteran have pulmonary 
involvement requiring systemic high 
dose (therapeutic) corticosteroids 
for control?

d.  Describe the severity of any 
fibrosis that might be present, 
specifically in terms of whether it 
might be considerable or extensive.

e.  Describe the severity of any 
dyspnea that might be present, 
specifically in terms of whether it 
might be moderate or severe on 
slight exertion. 

f.  Regarding pulmonary testing, 
what is the predicted value of the 
Forced Expiratory Volume in one 
second?

g.  Regarding pulmonary testing, 
what is the ratio of Forced 
Expiratory Volume in one second to 
Forced Vital Capacity?

h.  Regarding pulmonary testing, 
what is the predicted value of the 
Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method?

i.  Regarding pulmonary testing, 
what is the maximum oxygen 
consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit)?

j.  Does the veteran have cor 
pulmonale (right heart failure)?

k.  Does the veteran have right 
ventricular hypertrophy?

l.  Does the veteran have pulmonary 
hypertension?

m.  Has the veteran had episodes of 
acute respiratory failure?

n.  Does the veteran require 
outpatient oxygen therapy?

o.  Provide diagnoses of all 
disorders of the veteran's ankles, 
knees, and shoulders.

p.  Are such disorders identified in 
question (o) manifestations of the 
veteran's sarcoidosis?

q.  If such disorders identified in 
question (o) are separate disorders 
from the veteran's sarcoidosis, are 
they proximately due to or the 
result of his sarcoidosis?

r.  If such disorders identified in 
question (o) are unrelated to the 
veteran's sarcoidosis, did the 
veteran's sarcoidosis aggravate such 
disorders beyond the natural 
progression of such disorders?

s.  Does the veteran have either 
body cramps, a sore throat, or a 
chronic cough?

t.  Are such disorders identified in 
question (s) manifestations of the 
veteran's sarcoidosis?

u.  If such disorders identified in 
question (s) are separate disorders 
from the veteran's sarcoidosis, are 
they proximately due to or the 
result of his sarcoidosis?

v.  If such disorders identified in 
question (s) are unrelated to the 
veteran's sarcoidosis, did the 
veteran's sarcoidosis aggravate such 
disorders beyond the natural 
progression of such disorders?

w.  Is the veteran unable to obtain 
or maintain gainful employment?

x.  If the answer to question (w) is 
yes, is it at least as likely as not 
that the reason for the veteran's 
inability to obtain and maintain 
gainful employment is his service-
connected sarcoidosis, his sarcoid 
skin lesions, and his dry eye and 
conjunctivitis?

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  The RO should readjudicate the 
veteran's claims for an increased rating 
for sarcoidosis, as well as for service 
connection for disabilities of the knees, 
ankles, shoulders, body cramps, a sore 
throat, and a chronic cough, all as 
secondary to the veteran's service-
connected sarcoidosis.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

7.  Regarding the veteran's claims 
challenging the propriety of the initial 
noncompensable ratings for sarcoid skin 
lesions and dry eye and conjunctivitis, 
as well as for service connection for a 
cardiovascular disability and ulcer, 
liver, and spleen disabilities as 
secondary pulmonary sarcoidosis, the RO 
should schedule, at the first convenient 
opportunity, a hearing for the appellant 
and any witnesses before a member of the 
Board traveling to the RO for the purpose 
of conducting such hearings.  

After the hearing has been held, the case 
should be returned directly to the Board 
for further consideration.  No further 
action on the part of the RO is required 
with respect to these issues on appeal.  
The RO need not readjudicate these 
claims, and a Supplemental Statement of 
the Case need not be issued. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




